DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 11/09/2021.
Claims 3-15 and 17-20 are pending and have been examined on the merits (claims 3 and 18 being independent).
The amendment filed 11/09/2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 11/09/2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 9-15
(1) “Applicant respectfully submits that Claim 1 does not recite an abstract idea as described in Section I of the 2019 Guidance. Page 10 of the June 14, 2021 Office Action includes the general characterization that the claims are directed to the "abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance or mitigating risk".” – page 10
(2) “Even if, solely for the sake of argument, and not conceded, the claims could be seen as reciting an abstract idea at Prong One, the claims are directed to a practical application of the 
(3) “Applicant notes that there are no outstanding art rejections, and as such, the features of the independent claims are not "well-understood, routine and conventional," and as such, independent claim 3, and similarly independent claim 18, clearly recite "significantly more" than the alleged abstract ideas put forth by the Examiner.” – page 15
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to facilitate a data exchange and the offering of a supplemental risk relationship to an entity for providing an insurance quote which falls under the sub-grouping of fundamental economic practices and principles including insurance or mitigating risk. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance or mitigating risk such as ‘offering an insurance quote’).  For instance, in the process of claim 3, the limitations of including… electronic records, facilitating… an exchange of electronic messages, coupling… the potential risk relationship data store, determining… whether a supplemental potential risk relationship can be offered to the potential risk relationship entity, attaching… he supplemental application documentation to the electronic quote request, including… the attached supplemental application documentation, exchanging… information, creating… an electronic quote request, reducing… matching… the potential risk relationship entity recite this judicial exception.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 3 and 18 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a remote risk relationship agent device, the risk relationship agency management system computer server, a servicing entity computer server, potential risk relationship data store, a computer processor, a computer memory, servicing entity computer server, a front-end potential risk relationship entity device, a personal computer, a smartphone, a third party device, a customer relationship management platform, a governmental platform, a real estate platform, a credit score platform, a search platform, a social media site, an advertisement system, communication network performance, and distributed communication network, etc.) are the additional elements on which the judicial exception is applied which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Furthermore, Examiner has carefully considered whether the claims as a whole purport to improve the functioning of the computer, or to any other technology or technical field, but rather it merely uses a computer as a tool to perform an abstract idea-See MPEP 2106.05(f).  For example, as filed in Applicant’s arguments at pages 11-12, Applicant asserts that “…Rather, the claims (vi) automatically obtains supplemental application documentation from the third-party device, (vii) automatically attach the supplemental application documentation to the electronic quote request, and (viii) automatically transmits the electronic quote request, including the attached supplemental application documentation, to a servicing agency entity computer server,……. Thereby improving communication network performance by reducing a number of messages exchanged via the distributed communication network;” These steps merely provide an efficient way of exchanging information as reducing the number of messages between servers. Transmitting and receiving information between computing devices is a most convention computing function, see MPEP 2106.05(d)(II).  That is, it is not a technical solution to a technical problem because the invention improves the abstract idea (e.g., reducing the number of exchanged messages), not improving function or operation of the computer itself or the network, or an improvement to another technology or technical field.
(3) Step 2B Consideration: The limitations recited by claims 3 and 18 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of transmitting… the electronic quote request, receiving… electronic quote request, transmitting… selected supplemental potential risk relationship provider, obtaining… supplemental application documentation, accessing… a potential risk relationship data store, accessing… information, storing… instructions, receiving… an exchanging… information are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing an insurance quote, e.g. a supplemental risk insurance quote.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least paragraphs [0049-0050]: “an insurance agency management system computer server, a potential insurance policy data store, a remote servicing entity computer server, an insurance agent device, the excess and surplus policy data store, a provider selection module, a payment plan and billing module, a renewal process module, and a third-party device”. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence the claims do not recite significantly more than an abstract idea. 
(4) Further, the Examiner would like to point out that the criteria for rejections under 35 U.S.C. 103 (i.e. art rejections) are different from the criteria for rejections under 35 U.S.C. 101. Alice decision. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski, the concept of intermediated settlement in Alice and the concept of facilitating a data exchange and offering a supplemental risk relationship to an entity for providing an insurance quote at issue here. All these fall squarely within the realm of abstract ideas as interpreted in the Alice decision. Also as was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). On the other hand, the rejections under 35 U.S.C. 103 are based on prior art. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 U.S.C. 103 are different from the criteria for rejections under 35 U.S.C. 101.
For these reasons and those stated in the rejections above, the rejection of claims 3-15 and 17-20 under 35 U.S.C. 101 is maintained by the Examiner
Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17, line 1: “The system of claim 1” should be “The system of claim 3” because claim 1 has been canceled.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for facilitating a risk relationship data exchange between a risk relationship agent and the offering of a supplemental risk relationship of an entity in order to provide an insurance quote which contains the steps of including, facilitating, storing, accessing, determining, receiving, creating, reducing, and transmitting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 3 is direct to a system and claim 18 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for facilitating a risk relationship data exchange between a risk relationship agent and the offering of a supplemental risk relationship of an entity in order to provide an insurance quote is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance or mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: including… electronic records, facilitating… an exchange of electronic messages, coupling… the potential risk relationship data store, determining… whether a supplemental potential risk relationship can be offered to the potential risk relationship entity, attaching… he supplemental application documentation to the electronic quote request, including… the attached supplemental application documentation, exchanging… information, creating… an electronic quote request, reducing… exchanged messages, and matching… the potential risk relationship entity.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance or mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of transmitting… the electronic quote request, receiving… electronic quote request, transmitting… selected supplemental potential risk relationship provider, obtaining… supplemental application documentation, accessing… a potential risk relationship data store, accessing… information, storing… instructions, receiving… an indication, and exchanging… information do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the 
The instant recited claims including additional elements (e.g., “a remote risk relationship agent device, the risk relationship agency management system computer server, a remote risk relationship agent device, a servicing entity computer server, memory, potential risk relationship data store, a computer processor, a computer memory, servicing entity computer server, a front-end potential risk relationship entity device, a personal computer, a smartphone, a third party device, a customer relationship management platform, a governmental platform, a real estate platform, a credit score platform, a search platform, a social media site, an advertisement system, communication network performance, and distributed communication network”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0049-0050]: an insurance agency management system computer server, a potential insurance policy data store, a remote servicing entity computer server, an insurance agent device, the excess and surplus policy data store, a provider selection module, a payment plan and billing module, a renewal process module, and a third-party device) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a remote risk relationship agent device, the risk relationship agency management system computer merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 4-15, 17, and 19-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 4, the step of “wherein the potential risk relationship entity identifier is associated with one of: (i) an entity that has a pre-existing relationship with the risk relationship agent,…”, in claim 6, the step of “wherein the risk relationship agency management system computer server is further adapted to communicate with a front-end potential risk relationship entity device associated with at least one of: (i) a personal computer,…”, in claim 8, the step of “wherein the supplemental potential risk relationship comprises an excess and surplus insurance policy.”, in claim 10, the step of “wherein the risk relationship agency management system computer determines that the excess and surplus insurance policy can be offered to the potential 
In claims 13 and 14, the step of “wherein the servicing entity computer server is further to programmed to perform a renewal process associated with a termination date of the excess and surplus insurance policy.” and “wherein the servicing entity computer server is further to programmed to create a consolidated commission statement.” are merely defining the fundamental economic practice of using the financial information of the user to provide a billing statement and perform a renewal process for an insurance policy plan.  This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 4-15, 17, and 19-20, the step claimed are rejected under the same analysis and rationale as the independent claims 3 and 18 above.  Merely claiming the same process 
Therefore, claims 3-15 and 17-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        January 18, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/26/2022